DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Response to Amendment
Applicant has submitted amendments to the claims on 12/16/2020. Claims 1-10 and 25-26 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-13, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US PUB. 20160258202) in view of Lyman et al (US PUB. 20150310381, herein Lyman) in further view of Giles et al (US PAT. 10,726,650, herein Giles)

	Regarding claim 11, Scalisi teaches A door operator system comprising: 
a door operator comprising: 
a motor (fig. 7a, 0067 lines 1-3, the garage door opener has the motor in it.); 
a traction mechanism connected with the motor (fig. 7a, 0067 lines 1-3 the garage door motor is connected to a traction mechanism in order to open and close the garage door.); 
a door connected with the traction mechanism, wherein operation of the motor causes the traction mechanism to open and/or close the door and wherein the door is located in a doorway into a first enclosed portion of a building (fig. 7a 0067 lines 1-3, The garage door is opened and closed due to operation of the motor. The first enclosed portion of the building is the garage the garage door leads to.);
a controller operatively connected with the motor to open and close the door, wherein the controller includes an authorized user (0022 lines 6-10, “controller can include a button configured to open and close a circuit between a power supply and the garage door opener to enable a garage door to move to one of an open position, partially open position, and closed position”, fig.2, 0062 lines 1-6); 
an imaging system connected with the controller and positioned to collect one or more images of a region proximate to the doorway (0062 lines 4-6, “The image 252 can be taken by the camera assembly 208 and stored by the garage door controller 202”, 0024 “a camera for detecting whether an object enters a space between the garage door frame”); and 
a communication system connected with the controller (0030 lines 12-16, “communication module can be configured to connect to a wireless communication network. The communication module can be configured to receive a first wireless transmission from a , the communication system adapted to send data from the controller and to communicate command signals to the controller (fig.2, 0062 lines 1-6 “user interface 240 displays an image 252 such as a still image or a video of an area near and/or in front of the garage door controller… The image 252 can be taken by the camera assembly 208 and stored by… computing device 204”, 0022 lines 13-17 “Methods can include receiving, by the garage door controller, a transmission from the remote computing device. The transmission can include a command to move the garage door to one of the open position, partially open position, and closed position”, Image data is sent from the controller to a remote computing device. Command signals are communicated to the controller from the computing device.), 
wherein the data includes the image, and wherein the data is sent to a remote user and one or more command signals are received from the remote user (fig.2, 0062 lines 1-6 “user interface 240 displays an image 252 such as a still image or a video of an area near and/or in front of the garage door controller… The image 252 can be taken by the camera assembly 208 and stored by… computing device 204”); 
a remote user device, the remote user device receiving the data and sending the command signals to the operator (0022 lines 13-17 “Methods can include receiving, by the garage door controller, a transmission from the remote computing device. The transmission can include a command to move the garage door to one of the open position, partially open position, and closed position”), [the remote user device including a user authenticator to identify a user as an authorized user]; 
a first lock actuator operatively connected with the controller and adapted to actuate a lock on the door to lock or unlock the door (0022 “The garage door controller can include a button configured to open and close a circuit between a power supply and the garage 
Scalisi does not teach the remote user device including a user authenticator to identify a user as an authorized user and a man door in between the first enclosed portion of the building and a second enclosed portion of the building, the man door comprising a man door lock and a second lock actuator operatively connected with the controller, wherein the controller causes the second lock actuator to lock or unlock the man door lock, wherein when the door is opened by the authorized user operating the remote user device the controller causes the second lock actuator to unlock man to allow access to the second enclosed portion of the building.
Lyman teaches the remote user device including a user authenticator to identify a user as an authorized user (0049 “premises automation controller 135-a may grant access to the delivery person 305 by verifying a temporary access code delivered to a device of the delivery person 305.”)
and a man door in between the first enclosed portion of the building and a second enclosed portion of the building (0047 fig. 3 shows a premise 300. Premise 300 is building. Beyond a garage door 310 exists a door 325 which is situated between the garage and a second enclosed portion of the building. Door 325 corresponds to the man door.), the man door comprising a man door lock and a second lock actuator operatively connected with the controller, wherein the controller causes the second lock actuator to lock or unlock the man door lock (0048 “premises automation controller 135-a may verify that…remote actuated door lock 350-3 of the door to the garage 325 are in a locked position”, 0050 “premises automation controller 135-a may send a command to garage door controller 330 to close the garage door 310…remote actuated door locks 350-1, 350-2, and 350-3, any one or combination of which may perform one or more of the above-described functions” as shown in fig. 3, door 325, which corresponds to the man door, has a remote control actuated door lock which locks , wherein when the door is opened (the door that is opened is taught by Scalisi above) by the authorized user operating the remote user device (0049 “premises automation controller 135-a may grant access to the delivery person 305 by verifying a temporary access code delivered to a device of the delivery person 305.”) [the controller causes the second lock actuator to unlock man door to allow access to the second enclosed portion of the building] 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage door control techniques of Scalisi with the man door actuating teachings of Lyman et al because both references are directed towards controlled actuation of doors and because Lyman teaches “benefits may be realized by providing systems and methods for secure package delivery in relation to premises automation systems.” (Lyman, 0003). 
Scalisi and Lyman do not explicitly teach wherein when the door is opened by the authorized user operating the remote user device the controller causes the second lock actuator to unlock man door to allow access to the second enclosed portion of the building.
Giles teaches wherein when the door is opened by the authorized user operating the remote user device (taught by Scalisi and Lyman as shown above) the controller causes the second lock actuator to unlock man door to allow access to the second enclosed portion of the building (col 2 lines 45-50, “fourth door group of one or more doors inside the property that should be unlocked includes all doors inside the property.” Col 1 lines 30-35, “a monitor control unit that is configured to receive user input, and one or more door knobs that are located on doors inside a property and that are configured to lock and unlock in response to 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage door control techniques of Scalisi and the man door actuating teachings of Lyman with the grouping of door actuating teachings of Giles because all three references are directed to actuation of doors and because Giles teaches that by grouping control of door actuators this provides increased security for homes and businesses (col 1 lines 20-23). 

Regarding claim 12, Scalisi, Lyman, and Giles teach the system of claim 11.
Giles does teach wherein the imaging system includes a plurality of cameras and wherein the images are video data streams (col 9 lines 13-15 “The one or more cameras 230 may be a video/photographic camera or other type of optical sensing device configured to capture images”)

Regarding claim 13, Scalisi, Lyman and Giles teach the system of claim 12.
Scalisi further teaches wherein the video streams are communicated to the remote user device via the communication system (0062 lines 1-6 “user interface 240 displays an image 252 such as a still image or a video of an area near and/or in front of the garage door controller)

Regarding claim 16, Scalisi, Lyman and Giles teach the system of claim 11. 
	Scalisi further teaches wherein the images include an image of the [man door] lock including a visual confirmation that [man door] lock has been actuated and wherein the controller sends the image to the remote device (fig. 2, 0062, 0046 “the garage door 927 can move with respect to a garage door frame 931.“ fig. 2 shows a video of a garage door area 
	Lyman teaches a man door (0047 fig. 3 shows a premise 300. Premise 300 is building. Beyond a garage door 310 exists a door 325 which is situated between the garage and a second enclosed portion of the building. Door 325 corresponds to the man door.)

Regarding claim 17, Scalisi, Lyman and Giles teaches the system of claim 11.
Scalisi further teaches further comprising a presence detector for detecting the presence of a person or vehicle proximate to the doorway and wherein the controller sends a signal to the user in response to a signal from the presence detector (0070 “a presence of a visitor with a garage door controller 202… user interface 240 to display on a remote computing device 204 due to the detection of the garage door moving or the presence of the visitor”)

Regarding claim 18, Scalisi, Lyman and Giles teaches the system of claim 11.
Lyman et al teaches wherein the data includes an image of a credential document, the credential document being associated with an authorized person, and wherein the controller opens the door in response to the image of the credential document (0035 lines “capturing an image of the identification card, the detection module 215 may use any combination of the captured information (e.g., photo ID, name, barcode, RFID, etc.)”, 0036 lines 1-3, Documents are scanned prior to allowing access to the delivery person.).

Regarding claim 19, Scalisi, Lyman and Giles teach the system of claim 18.
Lyman et al further teaches wherein the remote user device (this device is taught by Scalisi as shown above) communicates an authorization time period to the controller (0033 lines 1-9 “monitoring module 205 may receive information… information received may include… , and wherein the controller opens the door in response to the image of the credential document only within the authorization time period (0033 lines 1-9, 0035 second page lines 1-2 “In some cases, such as when the delivery person arrives outside an expected period of time, additional verification may be requested.” The image of the credentials opens the doors to the facility only when it is within the right time window. Past that time requires additional validation.)

Regarding claim 20, Scalisi, Lyman and Giles teach the system of claim 18.
Lyman et al further teaches wherein after the controller opens the door the controller waits for a delay period and then closes the door (0050 lines 5-8, “After detecting the delivery person 305 placing the delivery at the designated delivery location and the delivery person 305 exiting the garage 355, premises automation controller 135-a may send a command to garage door controller 330 to close the garage door 310”)

Regarding claim 21, Scalisi, Lyman and Giles teach the system of claim 11, 
Lyman further teaches wherein the user authenticator comprises a keypad to accept a password or a scanner to detect a fingerprint of the authorized user (0036 “In some embodiments, the detection module 215 may request that the delivery person enter information associated with the package such as a tracking number and/or an employee identification code.” 0038 “upon detecting the arrival and/or verifying the identity of the delivery person, the management module 220 may send a temporary access code to a device of the delivery person… The temporary access code may include a temporary electronic key configured to unlock the front door… a temporary keypad code configured to open the garage door via a keypad outside the garage door”)
Regarding claim 22, Scalisi, Lyman and Giles teach the system of claim 11, 
further comprising an image monitor connected with the imaging system and the controller (0095), wherein the image monitor analyses image data and determines that the doorway is blocked (fig. 12 800, detection of an object blocking the doorway is shown)

Regarding claim 23, Scalisi, Lyman and Giles teach the system of claim 22, 
Scalisi teaches wherein, in response to the determination that the doorway is blocked, the controller prevents operation of the motor to close the door (fig. 12 804). 

Regarding claim 24, Scalisi, Lyman and Giles teach the system of claim 23, 
Scalisi teaches wherein, when the determination that the doorway is blocked occurs at a time when the controller operates the motor to close the door, the controller halts the closing operation (fig. 12 804) and operates the motor to open the door (0024).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US PUB. 20160258202) in view of Lyman et al (US PUB. 20150310381, herein Lyman) in further view of Giles et al (US PAT. 10,726,650, herein Giles) in further view of Proefke et al (US PUB. 20050035658, herein Proefke)

Regarding claim 14, Scalisi, Lyman and Giles teach the system of claim 11.
Lyman further teaches the man door (0047 fig. 3 shows a premise 300. Premise 300 is building. Beyond a garage door 310 exists a door 325 which is situated between the garage and a second enclosed portion of the building. Door 325 corresponds to the man door.)
However, Scalisi, Lyman and Giles do not teach wherein the controller further comprises delay timer, wherein the delay timer monitors when the door is closed, and wherein the  
	Proefke does teach wherein the controller further comprises delay timer, wherein the delay timer monitors when the door is closed, and wherein the controller causes the second lock actuator to lock the man door (man door actuation is taught by Lyman as shown above) at the expiration of a user-programmable delay from when the door is closed (0012 “After that door is closed, the body control module implements an adaptive delay that delays activation of the vehicle door locks. Following the delay, the locks are activated and the doors are locked”, 0003 “a lock delay system, the length of the time delay following door closure, but prior to lock activation, may be preset to any duration.”, After a door is closed a delay is run. After the delay, all the doors are locked. The delay is programmable.). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage controller teachings of Scalisi, the man door of Lyman and the group door actuation teachings of Giles with the door locking teachings of Proefke because the references are all directed towards automatic actuation of doors based on conditions and because Proefke fulfills a need that exists for a locking system with adaptive actuation that tailors the time delay for situations (0004).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US PUB. 20160258202) in view of Lyman et al (US PUB. 20150310381) in further view of Giles et al (US PAT. 10,726,650, herein Giles) in further view of Sugita (US PUB. 20170267211) in further view of Proefke et al (US PUB. 20050035658, herein Proefke).

Regarding claim 15, Scalisi, Lyman and Giles teach the system of claim 11.
Lyman teaches man door (0048 second to last line “unlocking a man door”)

Sugita teaches wherein the controller further comprises a delay timer wherein the delay timer monitors when the door is opened and wherein the controller causes the second lock actuator to unlock the man door at the expiration of a [user programmable] delay from when the door is opened (0043 “detects a driver's door unlock operation by the driver's door unlock sensor… centralized control unit 39 selectively unlocks the door lock(s) 40 on the basis of the result of time measurement performed by the timer unit… the centralized control unit 39 unlocks all the door locks”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage controller teachings of Scalisi, the man door of Lyman and the group door actuation teachings of Giles with the door unlocking teachings of Sugita because the references are all directed towards actuation of door locks automatically and because Sugita teaches a means for controlling the door in a manner “that enhances security” (0016).
Scalisi, Lyman, Giles and Sugita do not teach user programmable delay. 
Proefke teaches user programmable delay (0003 “a lock delay system, the length of the time delay following door closure, but prior to lock activation, may be preset to any duration.”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have modified the garage controller teachings of Scalisi, the man door of Lyman, the group door actuation teachings of Giles and the door unlocking teachings of Sugita with the door locking teachings of Proefke because all the cited references  (0004).
Response to Arguments
Applicant’s arguments, filed 12/16/2020, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scalisi (US PUB. 20160258202) in view of Lyman et al (US PUB. 20150310381, herein Lyman) in further view of Giles et al (US PAT. 10,726,650, herein Giles). 
Applicant argues on page 6 and 7 that the combination of Scalisi and Lyman do not teach a system that unlocks a man door to a second enclosed portion of a building after a user has gained authorized access via a traction driven door to a first enclosed portion of a building. 
The claims as written do not require any responsive or triggering action for the actuation of the man door as being argued. However, as a service to the Applicant, the Examiner has provided a third reference to address applicant’s intended claim interpretation. 
Scalisi, Lyman and Giles do teach a system that unlocks a man door to a second enclosed portion of a building after a user has gained authorized access via a traction driven door to a first enclosed portion of a building as shown in the rejection of claim 1 above. Scalisi teaches an opening and closing of a garage door to a first enclosed portion in fig. 7a and 0067. The garage door corresponds to the traction driven door. Lyman then further teaches a man door which opens up to a second enclosed portion in fig. 3 and 0047. While Scalisi teaches, Lyman also teaches in 0050 that the controlling of the garage door unlocking and locking may be added to the remote actuated man door, Scalisi and Lyman do not explicitly teach that wherein when the door is opened by the authorized user operating the remote user device the controller causes the second lock actuator to unlock man door to allow access to the second enclosed portion of the building. 

Therefore, claim 11 is rejected under 35 USC 103. 

Relevant Prior Art
Preus et al (US PUB. 20180114427) has been deemed relevant prior art because it also teaches a garage door opener that is controlled through an automation system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/TAELOR KIM/Primary Examiner, Art Unit 2156